Citation Nr: 1619722	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left foot disability, to include a left ankle sprain, hammertoe, and pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was afforded a hearing on November 2012 before the undersigned Veteran Law Judge.  A transcript of this proceeding is of record.  In February 2014, the Board remanded the issue for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

Unfortunately, and for reasons explained below, additional development remains necessary based on evidence received since the February 2014 remand.  This appeal is therefore REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

A remand is necessary for a new VA examination for the following reasons.  First, on VA examination in April 2014 the examiner acknowledged that service treatment records in January 2000 show that prior to service the Veteran had surgery on his left second toe in 1993 and noted that he had hammertoe surgery on his first and second left toes in 1996.  The examiner provided diagnoses of a congenital hammertoe condition and congenital tarsal coalition and opined that they were not aggravated beyond natural progression during service.  However, the examiner did not consider whether these congenital conditions were defects or diseases, nor did he consider the Veteran's November 2012 testimony that he injured his left foot during basic training while running and jumping.  
Such distinctions are critical as congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711  (1990); Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

It is also noteworthy that private medical records in June 2015 show that the Veteran underwent a left second partial toe amputation and a left talar exostectomy.  His post-procedure diagnoses were left second hammertoe and left talar exostosis.  

Second, there is conflicting evidence as to whether the Veteran has a tarsal coalition diagnosed on the April 2014 VA examination as a May 2015 private MRI report states that there is no evidence of a tarsal coalition.  Similarly, there is inconsistent evidence regarding degenerative changes of the left ankle.  The April 2014 VA examiner opined that the accompanying x-ray report does not show degenerative changes and that a tarsal beak sign is at times mistaken for degenerative changes.  Conversely, private X-rays of the left ankle in January 2013 shows degenerative changes and possible sequela of an old injury.  Private medical records in April 2015 show that x-rays indicated possible degenerative changes of the left ankle.  On remand, the inconsistent diagnoses should be reconciled.  

Third, asymptomatic pes planus was noted on entrance examination in June 1999.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  Hence, in the instant case because pes planus was "noted on the entrance examination," the presumption of soundness does not apply regarding the pes planus and the question for consideration, therefore, is whether the preexisting pes planus was aggravated during service.  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Although the April 2014 VA examiner opined that the pes planus was temporarily exacerbated in service (given the multiple instances the Veteran was treated for his left foot in service and his testimony that he incurred injuries during basic training), it is unclear whether his treatment in service was for temporary exacerbations of the pes planus or whether the pes planus was aggravated in service beyond its natural progression.  Thus, another opinion should be obtained.  

Fourth, on the April 2014 VA examination the examiner also provided a diagnosis of a left ankle sprain and hallux valgus.  The April 2014 VA examiner in opining that the Veteran did not have a left foot disability that was incurred in or caused by service did not address service treatment records dated in January 2000 that show treatment for a left ankle sprain.  Moreover, the examiner did not adequately consider the lay evidence of record to include the Veteran's testimony that he injured his left foot during basic training and his aunt's statement in August 2013 that he had surgery on his toe prior to service but subsequently had no problems with his left foot until service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Thus the etiology of any left foot disability that did not preexist service also must be addressed on the requested VA examination.  It is notable that private treatment records in June 2014 also show a diagnosis of tibialis tendonitis.

Lastly, the April 2014 VA examination was conducted by a physician's assistant.  Physician's assistants under ordinary circumstances, are more than capable of conducting VA examinations and providing VA medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007) (citing Goss v. Brown, 9 Vet. App. 109, 114 (1996) (upholding VA nurses' statements regarding medical nexus as well-grounded medical evidence).  In Cox, the United States Court of Appeals for Veterans Claims (Court) indicated the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Here, however, because the question at issue involves a matter of particular medical complexity, the Board believes an examiner with the appropriate expertise should answer the questions presented in this case.  An opinion may be reduced in probative value even when it comes from someone with medical training, if the medical issue requires special knowledge or expertise.  Black v. Brown, 10 Vet. App. 279 (1997).  As the April 2014 is inadequate for the reasons discussed above, the Veteran should be afforded a new examination with an examiner with the appropriate expertise to render the necessary opinions regarding the Veteran's variously diagnosed left foot disability.

In addition, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for an appropriate VA examination with a VA podiatrist, or other appropriate physician if a podiatrist is unavailable, to determine the nature and etiology of the Veteran's left foot disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner must:

A.) Reconcile the conflicting evidence as to whether the Veteran has a tarsal coalition in the left foot diagnosed on the April 2014 VA examination, which was not shown on the May 2015 private MRI report.  Then, the examiner must: 

(i) Does the Veteran's congenital tarsal coalition, if confirmed, his congenital hammertoes, and any other congenital condition of the left foot constitute a congenital defect or a congenital disease. (A congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).
(ii) If they are defects, were they subject to a superimposed disease or injury during active service resulting in additional disability.

(iii) If diseases, did the conditions permanently increase in severity during service.  If there was a permanent increase in severity, is it "undebatable" this permanent increase in severity was due to the natural progression of the disability.  

B.) For any left foot or left ankle disorder found to have preexisted the Veteran's active duty (to include pes planus noted on the entrance examination), opine whether it is clear that the disability(ies) was(were) aggravated (permanently worsened beyond natural progression) by the Veteran's active duty. ["Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

C.) Reconcile the conflicting evidence as to whether there are degenerative changes of the left ankle.  The examiner is asked to address the April 2014 VA examiner's opinion that X-ray evidence does not show degenerative changes while private X-rays of the left ankle in January 2013 and April 2015 show degenerative changes.  Afterwards the examiner is asked to address the following: 

With regard to any left foot or left ankle disability found not to have preexisted the Veteran's active duty, opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such left foot or left ankle disability service is related to such service.  In doing so, the examiner must also address the left ankle sprain noted on the April 2014 VA examination and service treatment records, which show that on January 19, 2000 the Veteran was treated for a left ankle sprain.  In providing this opinion, the examiner should opine whether hallux valgus, diagnosed on the April 2014 VA examination, and tibialis tendonitis, documented in the June 2014 private treatment records, are at least as likely as not related to the Veteran's active duty.  

In rendering the above opinions the examiner is asked to consider the following service treatment records.  In December 1999, the Veteran complained of pain at the left first and second toes for two months and had a status post open reduction internal fixation a year and a half earlier.  A left hammertoe deformity of the left second toe was noted.  On multiple occasions in January 2000, the Veteran complained of foot pain for a couple of months and reported having foot problems for two years.  On January 19, 2000, the Veteran was diagnosed with a left ankle sprain.  On January 28, 2000, the examiner noted that bigger boots have helped and indicated a prior surgery on the left second toe in 1993.  An undated physical profile, signed by the Chief of Podiatry Service, shows that the Veteran was undergoing a medical board and had no further duty for training purposes.  His DD-214 shows that the reason for separation was uncharacterized discharge due to failure to meet procurement medical fitness standards.  

The examiner also is asked to address the Veteran's November 2012 testimony that he injured his left foot running and jumping during basic training and his statement in June 2014 that after his corrective left foot surgery prior to service he did not have problems until service when his foot was aggravated during basic training.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence regarding in-service injury or aggravation does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner decides that an opinion cannot be provided without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained. 

4.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

